ORDER
Respondent recently received a six month suspension from the practice of law in this state, retroactive to December 10, 1997, the date of respondent’s interim suspension. In re Miles, 335 S.C. 242, 516 S.E.2d 661 (1999).
Respondent has now filed an affidavit of compliance as required by Rule 32, RLDE, Rule 413, SCACR. Respondent *382is hereby reinstated to the practice of law in this state.
IT IS SO ORDERED.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr., J.
/s/ E.C. Burnett, III, J.